                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

CARLOS JOSE PAGAN SAN MIGUEL                      §

VS.                                               §          CIVIL ACTION NO. 1:03cv286

R.D. MILES                                        §

                                   MEMORANDUM OPINION

       Carlos Jose Pagan San Miguel, proceeding pro se, filed the above-styled civil rights lawsuit.

                                             Discussion

       Pending before the court is a motion to dismiss filed by the defendants. The defendants state

the case should be dismissed for want of prosecution because plaintiff has been released from prison

and has not provided the court with a new address. The webite operated by the Bureau of Prisons

confirms that plaintiff has been released.

       Federal Rule of Civil Procedure 41(b) authorizes the district court to dismiss an action for

want of prosecution sua sponte whenever necessary to achieve the orderly and expeditious

disposition of cases. Anthony v. Marion County General Hospital, 617 F.2d 1164, 1167 (5th Cir.

1980). See also McCullough v. Lynaugh, 835 F.2d 1126 (5th Cir. 1988). The orderly and

expeditious disposition of cases requires that if a litigant's address changes, he has a duty to inform

the court of the change. Shannon v. State of Louisiana, 1988 WL 54768, No. 87-3951 (E.D. La.

May 23, 1988); see also Carey v. King, 856 F.2d 1439 (9th Cir. 1988) (per curiam) (pro se plaintiff's

case dismissed for failure to prosecute when he failed to keep the court apprised of his current

address). The exercise of the power to dismiss for failure to prosecute is committed to the sound

discretion of the court and appellate review is confined solely in whether the court's discretion was
abused. Green v. Forney Engineering Co., 589 F.2d 243 (5th Cir. 1979); Lopez v. Aransas County

Independent School District, 570 F.2d 541 (5th Cir. 1978).

       By failing to provide the court with a correct address, plaintiff has prevented the court from

communicating with him. He has therefore failed to diligently prosecute this case. As a result, this

matter will be dismissed.

                                               ORDER

       For the reasons set forth above, the motion to dismiss (doc. no. 79) is GRANTED. An

appropriate final judgment shall be entered.

       SIGNED this the 18 day of May, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
